Case 2:17-cv-02702-PSG-SHK Document 46 Filed 04/15/20 Page 1 of 1 Page ID #:1341




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       VICTOR ANTONIO ALAMOS,                      Case No. 2:17-cv-02702-PSG (SHK)
  12
                                    Petitioner,
  13                                               ORDER ACCEPTING FINDINGS
                   v.                              AND RECOMMENDATION OF
  14                                               UNITED STATES MAGISTRATE
       STUART SHERMAN, et al.,
  15                                               JUDGE
                                   Respondents.
  16
  17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ
  18
       of Habeas Corpus, the records on file, and the Report and Recommendation of the
  19
       United States Magistrate Judge. No objections have been filed. The Court accepts
  20
       the findings and recommendation of the Magistrate Judge.
  21
             IT IS THEREFORE ORDERED that the Petition be DENIED and that
  22
       Judgment be entered DISMISSING this action with prejudice.
  23
  24
  25
       Dated: April 15, 2020
  26                                         HONORABLE PHILIP S. GUTIERREZ
  27                                         United States District Judge

  28
